          Case 1:11-cr-00936-RJS Document 167
                                          166 Filed 09/21/21 Page 1 of 2



                              DOAR RIECK KALEY & MACK
                                        ATTORNEYS AT LAW



JOHN DOAR (1921-2014)                                                            ASTOR BUILDING
WALTER MACK                                                                        7TH FLOOR
                                                                                 217 BROADWAY
   OF COUNSEL
JOHN JACOB RIECK, JR.                                                        NEW YORK, N.Y. 10007-2911
JOHN F. KALEY
                                                                              TELEPHONE: (212) 619ꞏ3730
DAVID RIVERA
                                                                              FACSIMILE: (212) 962-5037
MICHAEL MINNEFOR
                                                                                e-mail: firm@doarlaw.com
                                                                                website: www.doarlaw.com




                                                              September 21, 2021

Via ECF Filing                                   IT IS HEREBY ORDERED that defense counsel's
                                                 request is GRANTED. Defense counsel shall
Hon. Richard J. Sullivan
                                                 submit a post-hearing memorandum by October
United States Court of Appeals                   15, 2021.
 for the Second Circuit
40 Foley Square
New York, New York 10007                                           09/21/21

                               Re: United States v. Casimir Griffin
                                   Docket No. 11 Cr. 936 (RJS)

Dear Judge Sullivan:

        I was appointed to represent Casimir Griffin in the above-referenced matter. I write with
the consent of the Government to request an extension of time to respond to the Government’s
post-hearing memorandum filed on Friday, September 17, 2021. By Court Order, which had
extended the Government’s time to file its memorandum to September 17, 2021, the Court set
Tuesday, September 21st as the date for the filing of the Defendant’s memorandum in response.
For the reason set forth herein, I request that the time for the Defendant to submit a
memorandum in response be extended to October 15, 2021. AUSA Michael Maimin consents to
this request.

        As Your Honor may recall, as we wrapped up on the second day of the hearing and as the
Court considered a briefing schedule, I had alerted the Court to the fact that I would be on trial in
the EDNY before Judge Kuntz on a homicide case. That trial started with jury selection on
September 13th and continued into September 14th. Opening statements and presentation of the
evidence began yesterday. Judge Kuntz has told the jury that the trial will end by October 8th.
Given my work on the trial case, I barely have just skimmed the Government’s post-hearing
memorandum and sent a copy to Mr. Griffin for his review. However, I simply cannot see my
way clear to prepare a written submission in response any sooner than October 15th, one week
after the expected conclusion of the trial before Judge Kuntz. I apologize for any inconvenience
which this may cause the Court.
         Case 1:11-cr-00936-RJS Document 167
                                         166 Filed 09/21/21 Page 2 of 2

Hon. Richard J. Sullivan                         2                             September 21, 2021


       Accordingly, for the reason stated, I respectfully request that the within application for an
extension of time to October 15, 2021 be granted.

       Thank you for Your Honor’s consideration of this request.

                                                             Respectfully submitted,

                                                                /s/
                                                             John F. Kaley

cc: AUSA Edward Robinson
    AUSA Michael Maimin
    (both via ECF filing)
